Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 4/23/2021 amendment
Claims 2-6 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “each having a heat-absorbing pipe portion” (lines 12-13) renders the claim indefinite.  It is unclear what previously recited claim element has “a heat-absorbing pipe portion”.
Further regarding claim 1, the recitation “each having a heat-absorbing pipe portion in front of the evaporator in the flow direction of air and a heat-dissipating pipe portion between the evaporator and the condenser in the flow direction of air connected with each other by a connecting pipe portion” (lines 12-15) reads as a run-on sentence, 
Regarding claim 8, the recitation “a connecting fin portion that connects the plurality of front heat-conducting fin portions and the plurality of rear heat-conducting fin portions with each other” (lines 2-5) renders the claim indefinite.  It is unclear how a single connecting fin portion connects a plurality of front heat conducting fins to a plurality of rear heat conducting fins.
Claims 7 and 9-24 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 16-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park et al. (US 2015/0082827) and Cayce (US .
Regarding claims 1, 13, and 23, Park et al. discloses a dehumidifier (Figure 1), comprising: a case (10) including a suction body (14) having an air intake opening (12) defined therein and a discharge body (19) having an air discharge opening (16) defined therein (Figure 1), and an evaporator (8) disposed inside the case (Figure 1).  However, Park et al. does not explicitly teach or disclose the evaporator as including a plurality of evaporating fins coupled to a plurality of evaporating tubes.
Cayce teaches a dehumidifier comprising: an evaporator (34), where the evaporator includes a plurality of evaporating fins (i.e. fins) coupled to a plurality of evaporating tubes (i.e. tube segments) (Figure 1: The evaporator is clearly depicted as including a plurality of tubes -i.e. tube segments- coupled with a plurality of fins), where (claim 23) where each of the plurality of evaporating tubes are arranged at a regular interval in a vertical direction (i.e. dependent upon orientation) (Figure 1).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the evaporator as disclosed by Park et al. in the form of an evaporator having a plurality of fins and a plurality of tubes as taught by Cayce to improve dehumidifier operating evaporator heat transfer efficiency by increasing a total amount of surface available for heat transfer.
Park et al. further discloses a condenser (4) disposed inside the case (Figure 1), where the condenser is spaced apart from the evaporator (Figure 1), and a fan (40) that blows air from the evaporator to the condenser (Figure 1).  However, Park et al. does not teach or disclose a heat pipe assembly.

Further, while Park et al. as modified by Cayce teaches a dehumidifier comprising a heat pipe assembly that includes at least one heat pipe, Park et al. as modified by Cayce does not teach or disclose a heat pipe assembly that includes a plurality of heat pipes.
Dinh 787 teaches a heat pipe assembly (101), comprising: a plurality of heat pipes (103), where each heat pipe has a heat-absorbing pipe portion (Paragraph 26: Evaporator pipe portions 105) and a heat-dissipating pipe portion (Paragraph 26: Condenser pipe portions 109) connected with each other by a connecting pipe portion (Paragraph 26: sections 13), where (claim 13) where the plurality of heat pipes are vertically spaced apart from each other (i.e. dependent upon orientation), where the plurality of heat absorbing pipe portions are coupled to the plurality of front heat-conducting fin portions (e.g. Figure 6), and where the plurality of heat-dissipating pipe portions are coupled to the plurality of rear heat-conducting fin portions (e.g. Figure 6), where (claim 23) where each of the plurality of heat pipes are arranged at a regular interval in a vertical direction (i.e. dependent upon orientation) (e.g. Figure 6).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the at least one heat pipe assembly as disclosed by Park et al. as modified by Cayce to comprise a plurality of heat pipes as taught by Dinh 787 to improve a capability of a dehumidifier to remove moisture from air via a reheat process by increasing a total amount of surface available for heat transfer.

Dinh 938 (Figure 19) teaches a dehumidifier comprising: an evaporator (190), a condenser (192), and a heat pipe assembly (Defined by 65 and 66) positioned in front of and behind the evaporator in a flow direction of air (Figure 19 and Col. 9, lines 27-47), where the heat pipe assembly includes: at least one heat pipe having a heat-absorbing pipe portion (i.e. see section 65) in front of the evaporator in a flow direction of air (Figure 19 and Col. 9, lines 27-47, See also Figure 12) and a heat-dissipating pipe portion (i.e. see section 66) between the evaporator and the condenser in the flow direction of air connected with each other by a conducting pipe portion (Figure 19 and Col. 9, lines 27-47, See also Figure 12), and at least one heat-conducting fin having a heat pipe coupling hole defined therein to which at least one of the heat-absorbing pipe portion and the heat-dissipating pipe portion is coupled (Figure 19 and Col. 9, lines 27-47, See also Figure 12).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat pipe assembly as disclosed by Park et al. as modified by Cayce with heat pipes passing through fins as taught by Dinh 938 to improve dehumidifier operating efficiency by increasing a total amount of surface available for heat transfer.
Further, while Park et al. as modified by Cayce teaches a dehumidifier comprising an evaporator, a condenser, and a heat pipe assembly, Park et al. as 
Hull (Figure 5) teaches a dehumidifier comprising: an evaporator (308) having a plurality of evaporating fins, a condenser (330), and a heat pipe assembly (Defined by 316, 317) positioned in front of and behind the evaporator in a flow direction of air (Figure 5), where the heat pipe assembly includes: at least one heat pipe having a heat-absorbing pipe portion (316) having a plurality of front heat-conducting fin portions (Figure 5) and a heat-dissipating pipe portion (317) having a plurality of front heat-conducting fin portions (Figure 5), where a number of the plurality of front heat-conducting fin portions is smaller than a number of the plurality of evaporating fins (Figure 5), and where a number of the plurality of rear heat-conducting fin portions is smaller than the number of the plurality of evaporating fins (Figure 5).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the front/rear heat-conducting fin portions of the heat pipe assembly as disclosed by Park et al. as modified by Cayce with fewer fins than the evaporator as taught by Hull to reduce dehumidifier manufacturing costs by reducing a number of parts necessary to construct the dehumidifier.
Regarding claim 7, Park et al. discloses a dehumidifier as discussed above.  However, Park et al. does not teach or disclose a heat pipe assembly.
Cayce teaches a dehumidifier comprising: an evaporator (34), a condenser (38), and a heat pipe assembly (Defined by 24, 26, and 30) positioned in front of and behind 
Regarding claim 15, Park et al. as modified by Cayce discloses a dehumidifier having an evaporator and heat pipe assembly as discussed above.  However, Park et al. as modified by Cayce does not explicitly teach or disclose at least one heat-conducting fin having a heat pipe coupling hole defined therein to which at least one of 
Dinh 938 (Figure 19) teaches a dehumidifier comprising: a heat pipe assembly (Defined by 65 and 66), where the heat pipe assembly includes: at least one heat pipe having at least one heat conducting fin (i.e. see sections 65, 66), where Dinh 938 acknowledges that a fixing member (e.g. 155) fixes the at least one heat pipe to the at least one heat-conducting fin (Col. 8, lines 3-21).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat pipe assembly as disclosed by Park et al. as modified by Cayce with a fixing member as taught by Dinh 938 to reduce dehumidifier manufacturing costs by combining a plurality of heat exchanging structures in a commonly shared package (Col. 8, lines 3-21 of Dinh 938).
Regarding claim 16, Park et al. discloses a dehumidifier as discussed above, further including a base (17) that forms an outer face of a bottom of the dehumidifier and an outer cover (18, 20) that covers both side faces of the evaporator (Figure 1).
Regarding claim 17, Park et al. as modified by Cayce discloses a dehumidifier having an evaporator and heat pipe assembly as discussed above, further including a drain pan (22) disposed below the evaporator that receives condensate water dropped from the evaporator and the heat pipe assembly (Paragraph 74).
Regarding claim 18, Park et al. discloses a dehumidifier as discussed above, further including a barrier (Defined by 18, 20, 24, 26) that divides an interior of the case into a compressor receiving space in which a compressor is received (Figure 1: See 
Regarding claim 19, Park et al. discloses a dehumidifier as discussed above, where the drain pan is disposed on the barrier (Figure 1).
Regarding claim 20, Park et al. discloses a dehumidifier as discussed above, where the condensate water dropped in the drain pan is collected in the water container (Figure 1 and Paragraph 74).
Regarding claim 24, Park et al. discloses a dehumidifier as discussed above, where the fan includes a motor (42) and an impeller (41) coupled to the motor and rotated by the motor (Figure 1 and Paragraph 81).

Claims 8-12, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0082827), Cayce (US 5,309,725), Dinh (US 2012/0186787) (hereafter Dinh 787), Dinh (US 5,404,938) (hereafter Dinh 938), and Hull (US 2,093,725), and further in view of Sekine (JP-09042871-A) and Dinh (US 2009/0126387) (hereafter Dinh 2009).
Regarding claims 8-12, 21, and 22, Park et al. as modified by Cayce discloses a dehumidifier having an evaporator and heat pipe assembly as discussed above.  However, Park et al. as modified by Cayce does not teach or disclose a heat pipe assembly having a heat-conducting fin including a connecting fin portion.
Sekine teaches a dehumidifier comprising: an evaporator (C) and a heat pipe assembly (H), where the heat pipe assembly includes: at least one heat-absorbing pipe portion (1), at least one heat-dissipating pipe portion (2), at least one connecting pipe claim 8) the at least one heat-conducting fin further includes a connecting fin portion that connects a front heat-conducting fin portion and the rear heat-conducting fin portion with each other (Annotated Figure 3), where (claim 10) each of a width in a front and rear direction of the front heat-conducting fin portion and a width in the front and rear direction of the rear heat-conducting fin portion is larger than a width in a vertical direction of the connecting fin portion (Annotated Figure 3), where (claim 11) the connecting fin portion further includes an upper fin portion positioned above the evaporator and a lower fin portion positioned below the evaporator (Annotated Figure 3 and Paragraph 16 of translation: The evaporator is configured to be inserted through opening “P”), where an evaporator inserting space (i.e. opening “P”) is defined by the front heat-conducting fin portion, the rear heat-conducting fin portion, the upper fin portion, and the lower fin portion (Annotated Figure 3 and Paragraph 16 of translation), where (claim 12) the evaporator inserting space is defined to be larger than a first heat pipe coupling hole and a second heat pipe coupling hole (Annotated Figure 3 and Paragraph 16 of translation: Opening “P” is larger than openings “331” and “332”), and where (claim 21) the connecting pipe portion is shaped to surround a side end of the evaporator (Figures 1 and 2), and where (claim 22) the connecting pipe portion is spaced apart from the side end of the evaporator (Figures 1 and 2).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat pipe assembly as disclosed by Park et al. as modified by Cayce with heat-conducting fins having a connecting fin portion as taught by Sekine to improve heat pipe 
Further, Park et al. as modified by Cayce and Sekine teaches a connecting fin portion that is parallel to a common direction (i.e. a flow of air) (Figures 1-4 of Sekine), Park et al. as modified by Cayce and Sekine does not explicitly teach or disclose a connecting pipe portion as parallel to the common direction (i.e. a connecting pipe portion and a connecting pipe portion are oriented in a common direction).
Dinh 2009 teaches a dehumidifier comprising: an evaporator (112) and a heat pipe assembly (Defined by 124, 124a, 124b), where the heat pipe assembly includes: a heat-absorbing pipe portion (124a), a heat-dissipating pipe portion (124b), and a connecting pipe portion (124), where (claim 9) the connecting pipe portion is parallel to a common direction (i.e. a flow of air) (Figure 2).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the connecting pipe portion as taught by Park et al. as modified by Cayce and Sekine as parallel to a common direction as taught by Dinh 2009 to reduce manufacturing costs by minimizing an amount of material required to form a heat pipe assembly.

    PNG
    media_image1.png
    429
    398
    media_image1.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0082827), Cayce (US 5,309,725), Dinh (US 2012/0186787) (hereafter Dinh 787), Dinh (US 5,404,938) (hereafter Dinh 938), and Hull (US 2,093,725), and further in view of Rerolle (US 6,006,998).
Regarding claim 14, Park et al. as modified by Cayce discloses a dehumidifier having a heat pipe assembly as discussed above.  While Park et al. as modified by Cayce teaches the at least one heat pipe as having a heat-absorbing pipe portion (i.e. 24 of Cayce), a heat-dissipating pipe portion (i.e. 30 of Cayce), and a conducting pipe portion (i.e. 26 of Cayce) therebetween (Figure 1 of Cayce), Park et al. as modified by Cayce does not explicitly teach or disclose the conducting pipe portion as including a heat-insulating member.
Rerolle teaches at least one heat pipe, comprising: a heat-absorbing pipe portion (3), a heat-dissipating pipe portion (41), and a conducting pipe portion (5) therebetween (Figure 2), where the heat pipe assembly further includes a heat-insulating member (2) spaced apart from the heat-absorbing pipe portion and the heat-dissipating pipe portion, and where the heat-insulating member surrounds the connecting pipe portion (Figure 2).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the conducting pipe portion as disclosed by Park et al. as modified by Cayce with heat-insulating member as taught by Rerolle to improve heat pipe operation by minimize thermal losses between evaporating and condensing portions of the heat pipe.



Response to Arguments
Regarding the arguments on page 13, lines 8-12:
Applicant’s amendment overcomes the drawings objections of record.
Regarding the arguments on page 13, lines 13-16:
The interpretation of the claims under 35 USC 112 sixth paragraph is overcome by applicant’s claim amendment.
Regarding the arguments on page 13, line 17 to page 14, line 2:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  However, the amendment appears to introduce new indefiniteness.
Regarding the arguments on page 14, line 3 to page 18, line 5:
Applicant alleges that Cayce, Dinh 387, Dinh 938, and Schmid do not teach or disclose claim 1 as amended.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the arguments on page 18, lines 6-13:
Applicant alleges that claims 8-12 are allowable by virtue of dependency and alleges that Sekine does not remedy Cayce, Dinh 387, Dinh 938, and Schmid with respect to claim 1 as amended.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Regarding the arguments on page 18, line 14 to page 19, line 2:
Applicant alleges that claim 14 is allowable by virtue of dependency and alleges that Rerolle does not remedy Cayce, Dinh 387, Dinh 938, and Schmid with respect to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2005/0241812 discloses various tube-pipe configurations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON N THOMPSON/Examiner, Art Unit 3763          
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763